 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                 ***
 6    LEONARD WOODS,                                      Case No. 2:17-cv-01936-JAD-CWH
 7                          Plaintiff,
                                                          ORDER
 8          v.
 9    L REYES, et al.,
10                          Defendants.
11
            The United States Postal Service has returned as undeliverable the court’s last mailing in
12
     this case. (Mail Returned as Undeliverable (ECF No. 6).) Thus, it appears that Mr. Woods is no
13
     longer at the address on file with the court. Under Local Rule IA 3-1,
14
            An attorney or pro se party must immediately file with the court written
15          notification of any change of mailing address, email address, telephone number, or
16          facsimile number. The notification must include proof of service on each
            opposing party or the party’s attorney. Failure to comply with this rule may result
17          in the dismissal of the action, entry of default judgment, or other sanctions as
            deemed appropriate by the court.
18
     Mr. Woods must file a notice with his current address with the court by July 26, 2019. If Mr.
19

20   Woods does not update his address by that date, the court will recommend dismissal of this case.

21
            IT IS SO ORDERED.
22
            DATED: June 27, 2019
23

24

25
                                                         C.W. HOFFMAN, JR.
26                                                       UNITED STATES MAGISTRATE JUDGE

27

28
